        Case 3:18-cv-00243-JTR Document 47 Filed 09/03/20 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

JERRY REESE                                                          PLAINTIFF


V.                            3:18-cv-00243-JTR


P. MARSHALL, et al.                                               DEFENDANTS


                                  JUDGMENT

      Consistent with the Opinion and Order that was entered separately today, this

case is dismissed without prejudice.

      DATED this 3rd day of September, 2020.


                                       ____________________________________
                                       UNITED STATES MAGISTRATE JUDGE
